Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing February 9, 2009 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, DC 20549 Re: Dreyfus Manager Funds II File No. 811-21327 Gentlemen: Transmitted for filing is Form N-CSR for the above-referenced Registrant for the annual period ended November 30, 2008. Please direct any questions or comments to the attention of the undersigned at (212) 922-8023. Very truly yours, /s/ Kara Dooley Kara Dooley Paralegal KD\ Enclosure
